Citation Nr: 0407638	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for Department of Veterans Affairs (VA) benefits purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran had active service from March 1969 to December 
1970.  He died in September 2000.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of June 2001 decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  

The RO denied the appellant's claim for death benefits based 
upon a finding that the appellant could not be recognized as 
the surviving spouse of the veteran.  

The appellant appeared before a hearing officer at the RO in 
February 2003.  The transcript of that hearing is of record, 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran and the appellant married in January 1985.  

2.  The veteran and the appellant were divorced in April 
1986.

3.  The veteran died in September 2000.

4.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in June 2001.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

There were changes in the law prior to the initiation of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.

The arguments advanced in this case are more properly styled 
as purely legal questions, which the VCAA does not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The appellant makes no claims other than that she be 
accepted as the surviving spouse of the veteran for VA 
benefits purposes based upon the existing evidence.  

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit she seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, the appellant has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing her of the reasoning 
against the claim and providing the pertinent VA regulations.  
The Board has not overlooked the VA regulations that 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).




Analysis

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  
Although she admits that she was divorced from the veteran, 
the appellant has offered written statements and oral 
testimony in support of her allegation that her divorce and 
separation from the veteran were through no fault of her own.  
She claims that she should be considered his "surviving 
spouse" and awarded survivor benefits on that basis.  

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service-
connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  It appears 
that the benefits sought in this case are DIC.

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person. 38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The relevant facts in this case are not in dispute.  There is 
of record a Certificate of Marriage that shows that the 
veteran and the appellant were married on January [redacted], 1985 in 
the State of Oklahoma.  There is also of record a certified 
copy of a Decree of Divorce entered in the District Court of 
Tulsa County, Oklahoma that shows that the marriage between 
the veteran and the appellant was dissolved on April [redacted], 
1986.  

The appellant has also reported that she and the veteran were 
divorced.  For example, in her original claim for VA death 
benefits in June 2001 she indicated that she had been married 
to the veteran from January 1985 until their divorce in April 
1986.  She indicated further that she married another 
individual subsequent to her divorce from the veteran from 
whom she was divorced in February 1991.  Most recently, at 
the hearing in February 2003, the appellant reiterated that 
she and the veteran were divorced in 1986.  She testified 
that she was subsequently divorced from another individual in 
1991, and that she had not remarried or lived with anyone 
since then.

There is of record a Certificate of Death from the Office of 
Vital Statistics in the State of Oklahoma that documents the 
veteran's death on September [redacted], 2000.  This Certificate 
reflects that the veteran was divorced at the time of his 
death, with no surviving spouse listed.  The informant listed 
on the certificate appears to have been the veteran's mother. 

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive.  The United States Court Appeals for Veterans 
Claims (CAVC) has observed that, in cases such as this, where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law (Cf. FED R. CIV. P. 12(b)(6) ("failure to state a 
claim upon which relief can be granted").  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The record shows that the appellant and the veteran were 
married in 1985 and divorced in 1986.  At the time of the 
veteran's death in 2000, the appellant and the veteran were 
divorced.  Accordingly, she is not the surviving spouse of 
the veteran.  The term "surviving spouse" means a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death (and meets the requirements of 38 
C.F.R. § 3.1(j)), and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (in pertinent part).  In this case, as 
discussed above, the appellant has not put the validity of 
the divorce in issue.  

The Decree of Divorce of record appears to be a copy 
certified to be true and correct by the Tulsa County Court 
Clerk.  The Board also notes that, in this case, the record 
shows that the appellant and the veteran were both residents 
of Oklahoma at the time of their divorce.  It is neither 
contended nor shown that the Oklahoma Court lacked 
jurisdiction over the veteran and appellant or the subject 
matter at the time of the divorce proceedings in 1986.  
Accordingly, the April 1986 divorce decree, representing a 
legal dissolution of the marriage, is controlling.

Unfortunately, it appears that the appellant was misinformed 
concerning the basis for the determination that she is not 
the surviving spouse of the veteran.  Consequently, the 
appellant has submitted evidence and argument pertaining to 
the basis for her separation and divorce from the veteran in 
1986 to show that their separation was due to the misconduct 
of the veteran without the fault of the spouse.  She and the 
veteran, however, had been divorced in excess of fourteen 
years at the time of the veteran's death and they were not 
merely separately cohabiting.  

Accordingly, the provisions of 38 C.F.R. § 3.53 governing 
continuous cohabitation and the assignment of fault in a 
marital separation are inapplicable to the case in light of 
evidence of record establishing that the veteran and the 
appellant were divorced at the time of the veteran's death.  

Moreover, the appellant has offered no allegations, nor is 
there any evidence that would suggest that she had either 
remarried the veteran at common-law or by ceremony, or that a 
marriage between them should be deemed valid, subsequent to 
her divorce from the veteran in April 1986.  In fact, the 
appellant testified that she had not remarried or lived with 
anyone since her divorce from her third husband in 1991.  
Thus, the provisions of 38 C.F.R. § 3.352 (2003) are 
inapplicable to this case.  

The Board appreciates the candor of the appellant in her 
testimony before a hearing officer at the RO in February 
2003.  As it is undisputed that the appellant and the veteran 
had been divorced for several years at the time of his death, 
the Board concludes that the appellant has failed to submit 
credible and persuasive evidence demonstrating that she is 
the surviving spouse of the veteran.  As such, the claim for 
entitlement to VA recognition as the surviving spouse of the 
veteran is denied due to the lack of entitlement under VA 
law.  38 U.S.C.A. §§ 101(3); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



